Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-3, claims 1-10) in the reply filed on 10/19/2022 is acknowledged. Non-elected claims 11-20 has been canceled. Claims 1-10 and 21-30 are treated on the merit.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10, 21-22 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016031737A1 in view of KR 20100010394A.  Regarding claim 1, 10 and 21, WO 2016031737A1 discloses a cooking device comprising an outer housing (1016); at least one fluid holder (1023); a magnetron (71, 2051) capable of emitting a beam at said at least one fluid holder (1231); it is inherently a magnetron having a microwave emitter to emit microwave to the chamber (2022); a wave scatterer (movable antenna 2061); a capacitor(74); a transformer (73); a microwave containment casing (1055) dimensioned and configured for housing said at least one fluid holder (1023) and a fluid (According … Embodiment 6,…or spilling of liquid objects, etc., some have a container provided with side plate and a rear plate…).  However, WO 2016031737A1 does not disclose at least one air intake vent dimensioned and configured for drawing in air from a surrounding; and a perforated microwave guard.  KR 20100010394A disclose at least one air intake vent (54) dimensioned and configured for drawing in air from a surrounding; and a perforated microwave guard (74).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2016031737A1 at least one air intake vent dimensioned and configured for drawing in air from a surrounding; and a perforated microwave guard as taught by KR 20100010394A in order to draw cool air to cool the electronic device and perforate microwave guard in order to prevent the microwave escape from the chamber.  Regarding claims 2, WO 2016031737A1 discloses said at least one fluid holder is at least one plate ((Embodiment 6), Figure 9, a container (1023) side plates (1232, 1233) and a rear plate (1234), bottom plate (1231)…). Regarding claim 3, WO 2016031737A1 discloses said at least one fluid holder is at least one plate but does not disclose having a thickness of about a half inch. It would have been obvious to one ordinary skill in the art at the time the invention was made to have at least one plate having a thickness of about a half inch in order to suit a user specific application.  Regarding claim 5, KR 20100010394A discloses said outer housing is made or manufactured of a metal material, aluminum, a plastic material, a wood material, any material known to one of ordinary skill in the art, or any combination thereof. Regarding claim 6, KR 20100010394A discloses said magnetron is contained in a metal duct (waveguide 84). Regarding claim 7, KR 20100010394A discloses said microwave containment casing (71) is made or manufactured of a material selected from the group consisting of a metal material, aluminum, a plastic material, and any combination thereof.  Regarding claim 8, KR 20100010394A discloses said microwave containment casing is made or manufactured of a fire-retardant or fire-proof material (mica sheet 58 refractory [fire resistance], translation page 11 of 14).  Regarding claim 26, WO 2016031737A1 discloses a microwave containment casing (1055) dimensioned and configured for housing said at least one fluid holder (1023, Figure 11).  Regarding claims 22 and 27, WO 2016031737A1 discloses said at least one fluid holder (1023, Figures 9 and 11) is a plurality of thin, flat plates ( side plates (1232, 1233) and a rear plate (1234), bottom plate (1231)…).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016031737A1 in view of KR 20100010394A and further in view of CN 204153961U.  Regarding claim 4, WO 2016031737A1/KR 20100010394A discloses substantially all features of the claimed invention except said at least one plate is made or manufactured of a material selected from the group consisting of a ceramic material, a plastic material, a glass material, and any combination thereof.  CN 204153961U discloses said at least one plate is made or manufactured of a material selected from the group consisting of a ceramic material, a plastic material, a glass material, and any combination thereof (par. 0006, water container… ceramic, plastic…).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2016031737A1/KR 20100010394A said at least one plate is made or manufactured of a material selected from the group consisting of a ceramic material, a plastic material, a glass material, and any combination thereof as taught by CN 204153961U in order to provide for microwave easy penetrate through the non-metal material.
Claim(s) 9, 23-25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016031737A1 in view of KR 20100010394A and further in view of Stutman (US 2002/0153370).  Regarding claims 9, 23, 25, 28 and 30, WO 2016031737A1/KR 20100010394A discloses substantially all features of the claimed invention except said heater is secured for use in a vehicle.  Stutman discloses a heater is secured for use in a vehicle (abstract).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in WO 2016031737A1/KR 20100010394A said heater is secured for use in a vehicle as taught by Stutman in order to suit for the user uses in specific location need. Regarding claims 24 and 29, It would have been obvious to one ordinary skill in the art to have a heater is dimensioned and configured for use in homes and building structure in order to suit user uses in specific location need.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  JP 61-272526A discloses a microwave oven of a cooking-by-heating machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 31, 2022